United States Court of Appeals
                        For the First Circuit


No. 05-2859

              OVERSEAS MILITARY SALES CORPORATION, LTD.,

                        Plaintiff, Appellant,

                                  v.

             NOEMA GIRALT-ARMADA, in her capacity as
     Secretary of the Department of Consumer Affairs of the
       Commonwealth of Puerto Rico; ERNESTO NIEVES-NIEVES,

                             Defendants.



                                ERRATA



          The opinion of this court issued on September 14, 2007 is

amended as follows:

          On page 9, lines 9-11 should read:        The controversy

between OMSC and appellees expired when the Commonwealth conceded

that "appellant's arguments on appeal were correct as a matter of

law."